COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-07-431-CR
 
 
ERIC D. STONE                                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
              FROM THE 355TH
DISTRICT COURT OF HOOD COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
I.  Introduction




Appellant Eric D. Stone appeals from a conviction
for aggravated sexual assault of a child committed on or around November 1,
2001.  Stone pleaded guilty to two counts
of aggravated sexual assault, and the jury assessed his punishment at
ninety-nine years= confinement on each count.  The trial court imposed the punishment
assessed by the jury and ordered the sentences to run concurrently.  Stone=s appellate counsel
has filed an Anders brief asserting that there are no grounds that could
be argued successfully on appeal.  See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).  Because we hold that any appeal from
this case would be frivolous, we will grant counsel=s
motion to withdraw and affirm the trial court=s
judgment.
II.  Anders Brief
Stone=s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion. In his motion, counsel avers that he has
conducted a professional evaluation of the record and, after a thorough review
of the applicable law, has reached the conclusion that there are no arguable
grounds to be advanced to support an appeal of this cause and that the appeal
is frivolous.  In his brief, counsel has
reviewed the history of the case, including detailing the evidence presented. Counsel=s
brief and motion meet the requirements of Anders by presenting a
professional evaluation of the record demonstrating why there are no reversible
grounds on appeal and referencing any grounds that might arguably support the
appeal.  Id.; see Mays v. State,
904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no pet.). 
Stone was given the opportunity to file a pro se brief on his own behalf,
but he chose not to do so.




In our duties as a
reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is
frivolous.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923.
Only then may we grant counsel=s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82B83,
109 S. Ct. 346, 351 (1988).
Because Stone entered
an open plea of guilty, our independent review for potential error is limited
to potential jurisdictional defects, the voluntariness of his plea, error that
is not independent of and supports the judgment of guilt, and error occurring
after entry of the guilty plea.  See
Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003); Young v.
State, 8 S.W.3d 656, 666B67 (Tex. Crim. App. 2000).
III. 
Conclusion
We have carefully
reviewed the appellate record and counsel=s
brief. We agree that the appeal is wholly frivolous and without merit. We find
nothing in the record that might arguably support the appeal. See Bledsoe v.
State, 178
S.W.3d 824, 827 (Tex. Crim.
App. 2005).  Therefore, we grant the
motion to 
 
 




withdraw filed by Stone=s
appellate counsel and affirm the trial court=s judgment.
 
SUE WALKER
JUSTICE
 
PANEL F:    CAYCE, C.J.; WALKER and MCCOY, JJ.
 
DO NOT
PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
July 3, 2008




[1]See
Tex. R. App. P. 47.4.